Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Patent No. 9823700 B2 and Lee hereinafter) in view of Kim et al (KR 20160081786 A and Kim hereinafter)
Regarding claim 1, Lee discloses (figs. 1-10) a display device comprising: a flexible display panel (200); a roller (400) extending in a longitudinal direction, wherein the flexible display panel is wound around or unwound from the roller; a first end of the roller coupled to a first frame (side wall of 320); a second frame (side wall of 320) coupled to a second end of the roller and disposed opposite to the first frame with respect to the roller; a door (G) disposed adjacent to an end of the flexible display panel unwound from the roller and coupled to the first frame and the second frame (fig. 6); and a side brake (LD) positioned between the door and the roller and the side brake is 
Lee does not explicitly disclose a first end of the roller rotatably coupled to a first frame and a second frame rotatably coupled to a second end of the roller.
However, Kim teaches (figs. 1-13) a first end of the roller (200) rotatably coupled to a first frame (600) and a second frame (700) rotatably coupled to a second end of the roller. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a first end of the roller rotatably coupled to a first frame and a second frame rotatably coupled to a second end of the roller of Kim to device of Lee in order to provide a display panel that is easily be wound or released.

Regarding claim 2, Lee/Kim discloses the display device according to claim 1. Lee further teaches wherein the side brake comprises: a casing (310) positioned between the door and the roller and coupled to the first frame; and a stopper (520) disposed in the casing and movable toward the roller from the door for moving vertically in the casing to restrict rotation of the roller when the door is closed (fig.8).  







Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al in view of Kim et al and further in view of Kim Hun et al (KR 20170123382 A and Kim Hun hereinafter)
Regarding claim 7, Lee/Kim discloses the display device according to claim 1. Lee/Kim  does not explicitly disclose wherein the door comprises: a storage case pivotably coupled to the first frame and to the second frame and for receiving at least one control board; and a cover coupled to the storage case to cover the at least one control board.  However, Kim Hun (fig. 6) teaches the door comprises: a storage case (160) pivotably coupled to the first frame and to the second frame and for receiving at least one control board (125); and a cover (165) coupled to the storage case to cover the at least one control board. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine at least one control board; and a cover of Kim Hun to device of Lee/Kim in order to provide a control board that is detachable from the panel roller portion by the presence of the cover portion and thus facilitates the maintenance of the devices mounted on the control board.





Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al in view of Kim et al and further in view of Kim Hoy et al (US Pub No. 2019/0371214 A1 and Kim Hoy hereinafter)
Regarding claim 10, Lee/Kim discloses the display device according to claim 1. Lee/Kim  does not explicitly disclose further comprising a module cover extending in the longitudinal direction of the roller, wherein the module cover comprises a plurality of segments which are arranged in a vertical direction of the flexible display panel, wherein the flexible display panel and the module cover are wound around or unwound from the roller.  However, Kim Hoy teaches (figs. 1-3) a module cover (4) extending in the longitudinal direction of the roller (5), wherein the module cover comprises a plurality of segments (41) which are arranged in a vertical direction of the flexible display panel (3), wherein the flexible display panel and the module cover are wound around or unwound from the roller (fig. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the module cover comprises a plurality of segments of Kim Hoy to device of Lee/Kim in order to provide a support for the flexible display that smoothly rolled around the roller.

Regarding claim 11, Lee/Kim discloses the display device according to claim 1. Lee/Kim does not explicitly disclose wherein the flexible display panel is lowered while being unwound from the roller and is raised while being wound around the roller. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the flexible display panel is lowered while being unwound from the roller and is raised while being wound around the roller of Kim Hoy to device of Lee/Kim in order to provide a support for the flexible display that smoothly rolled around the roller.



Allowable Subject Matter
Claims 3-6 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841